Citation Nr: 1440711	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  09-35 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

Entitlement to service connection for cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel



INTRODUCTION

The Veteran had active service from October 1944 to November 1964.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board acknowledges that the Veteran's representative has submitted arguments for the issue of a total disability evaluation based on unemployability, for purposes of accrued benefits.  Despite this, the Board does not find that a notice of disagreement was submitted for this issue.  Therefore, the issue is not before the Board.  

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1. At the time of his death in June 2007, the Veteran was in receipt of service-connected disability benefits for coronary artery disease and arteriosclerosis, status post coronary artery bypass grafting X5, hypertension, Paget's disease, atrophic rhinitis, syncope, a right lower leg scar, and a left lower leg scar.
 
2. The death certificate lists the Veteran's immediate cause of death as aspiration and lists the underlying causes of death as quadriplegia and cervical spine cord injury.  

3. It is at least as likely as not that the Veteran's service-connected coronary artery disease contributed substantially or materially to the cause of his death.


CONCLUSION OF LAW

The criteria for service connection for the cause the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  As the Board has determined that service connection for cause of the Veteran's death is warranted, no further discussion of the VCAA is necessary.

Service connection for the cause of a Veteran's death may be granted when a disability incurred in or aggravated by service either caused or contributed substantially or materially to the Veteran's death.  For a service-connected disability to be the cause of death, it must singly, or with some other condition, be the immediate or underlying cause of death, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The appellant and her representative have submitted several arguments.  First, they argue that the Veteran died from a service-connected disability, namely, that he died of acute myocardial infarction due to coronary artery disease.  At the time of his death in June 2007, the Veteran was in receipt of service-connected disability benefits for coronary artery disease and arteriosclerosis, status post coronary artery bypass grafting X5, hypertension, Paget's disease, atrophic rhinitis, syncope, a right lower leg scar, and a left lower leg scar.  

To support her first contention, the appellant submitted a statement by the Veteran's treating physician, Dr. M., who visited the Veteran's home shortly after his death and conducted a postmortem examination of the Veteran in June 2007.  The physician noted that at first he concluded that the Veteran died of aspiration.  The physician explained that this was simply a clinical judgment based on the history provided by the Veteran's spouse.  The Veteran's spouse did not have an autopsy conducted, and there was no evidence on postmortem examination to conclusively determine the cause of his death.  The physician noted that aspiration could have precipitated an acute myocardial infarction or vice versa.  The physician could not say with any certainty that coronary artery disease was not a contributing factor to his death.  The physician opined that it was as likely as not that this underlying coronary artery disease could have contributed to his death.  In retrospect, the physician concluded that that he should have listed coronary artery disease as a contributing factor to his death under item 28, part II of the death certificate.  The Board finds the opinion itself to be speculative in nature as he used the words "could have".  Despite this, other evidence included in this physician's letter is significant and probative to the appellant's claim.  

As the Board found this opinion to be speculative, the Board requested a more definitive opinion in April 2014.  In May 2014, after reviewing the entire claims file, a physician, S.W., opined that the answer to the first question posed by the Board was that the probability that the Veteran's service-connected coronary artery disease contributed to his death is 50 percent.  She explained that the information available was extremely limited and that she would default to Dr. M.'s opinion.  There were no records of the days or months prior to the Veteran's death.  Although the Board notes that S.W. did not opine whether the coronary artery disease contributed substantially or materially to the Veteran's death, the Board does not find that a better opinion or more evidence can be obtained for a more definitive answer. 

As noted above, Dr. M. submitted treatment records for the Veteran up until May 2007.  As the Veteran died in his home, there are no hospitalization records documented the days or hours prior to his death.  Although Dr. M. conducted a postmortem examination of the Veteran after he died and completed the death certificate, there was no autopsy conducted.  The Board acknowledges that Dr. W. noted that there were extremely limited records available to her, but there do not appear any other records that could possibly be obtained.  

The United States Court of Appeals for Veterans Claims Court stated in Wise that "[b]y requiring only an 'approximate balance of positive and negative evidence' to prove any issue material to a claim for veterans benefits, 38 U.S.C. § 5107(b), the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits."  Wise v. Shinseki, No. 12-2764, slip op. at 16 (U.S. Vet. App. April 16, 2014), citing Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  In light of very sparse records available, the limited postmortem examination conducted, and no autopsy conducted, the Board finds that the evidence for and against the appellant's assertions that the Veteran's death was due to a service-connected disability is at least in equipoise.  The Board concludes that service connection for the cause of the Veteran's death is warranted.

The Board acknowledges that the appellant and her representative have submitted several arguments related to whether the Veteran's quadriplegia, which is listed as an underlying cause of death on his death certificate, was caused by the Veteran's service-connected disabilities.  As the Board finds that service connection for the cause of the Veteran's death is warranted, there is no need to discuss these arguments.


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


